            Case 4:19-cv-00778-LPR Document 32 Filed 04/30/21 Page 1 of 6




                         IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                   CENTRAL DIVISION



WANDA GRIGSBY                                                                         PLAINTIFF

VS.                                   CASE NO. 4:19-CV-778 LPR

PULASKI COUNTY SPECIAL SCHOOL DISTRICT,
A Public Body Corporate                                                               DEFENDANT

                      PLAINTIFF’S RESPONSE TO THE DEFENDANT’S
                          STATEMENT OF UNDISPUTED FACTS

       Comes the plaintiff, by and through his attorney Austin Porter Jr., d/b/a PORTER LAW

FIRM, and for his response to the defendant’s statement of undisputed facts, he states the

following:

       1.       This is an employment discrimination action. Plaintiff brings suit against PCSSD

pursuant to Title VII of the Civil Rights Act of 1964 (“Title VII”) and the Americans with

Disabilities Act, as enforced by 42 U.S.C. § 12101 (“§12101”).

       Response: Admit.

       2.       Grigsby began working as a temporary employee for the District in 2012 and

became a full-time employed security officer in 2014 in the District’s Security Department.

       Response: Deny. Ms. Grigsby started working for the PCSSD as a security officer in

August 2012. (See Deposition of Wanda Grigsby attached herein as Plaintiff’s Exhibit “A”,

pp. 15, 39).

       3.       In July of 2015, Grigsby was promoted to security training officer.

       Response: Admit. However, the position is called “Safety and Security Training Officer.”

See Defendant’s Exhibit 2.


                                                 1
            Case 4:19-cv-00778-LPR Document 32 Filed 04/30/21 Page 2 of 6




       4.       In April of 2017, Grigsby was informed that her position of training officer was

subject to a non-renewal as part of a District-wide reduction in force (“RIF”).

       Response: Deny. Ms. Grigsby was demoted to the position of Administrative Sergeant

at a salary of $50,000.00 from her previous position of Safety and Security Training Officer, with

a salary of $70,000.00 per year due to budget cuts. This was to become effective for the 2017-

2018 school year. (Grigsby’s depo., p. 41).

       5.       Under the RIF policy, Grigsby had recall rights to any position of equal or lesser

status, and she accepted the position of administrative sergeant and went under a new contract as

of July 1, 2017.

       Response: Deny. Ms. Grigsby was demoted to the position of Administrative Sergeant

due to budget cuts. (Grigsby’s depo., p. 41).

       6.       In May of 2017, Grigsby filed a workers’ compensation claim related to an on-the-

job injury. Her claim was accepted, and she received the appropriate compensation for the injury

and remained employed with the District.

       Response: Admit. Ms. Grigsby did receive compensation for her on-the-job injury.

       7.       In April of 2018, Grigsby filed a charge of discrimination with the EEOC alleging

her supervisor at the time, Bennie Bowers, sexually harassed her. This charge was resolved

through EEOC by mediation and Grigsby remained employed at the District and Mr. Bowers did

not return as her supervisor and David Thomas became her new supervisor at this time.

       Response: Deny. Ms. Grigsby did in fact filed a charge of discrimination with the EEOC

on April 3, 2018. Ms. Grigsby agreed to mediation and reached an agreement. However, after the

agreement was reached in June 2018, Mr. Bowers was still employed by the district. (Grigsby’s

depo., p. 38). It was sometime after the resolution of Ms. Grigsby’s sexual harassment claim, that



                                                 2
            Case 4:19-cv-00778-LPR Document 32 Filed 04/30/21 Page 3 of 6




Mr. Bowers resigned. (Grigsby’s depo., p. 50).            When Ms. Grigsby signed the settlement

agreement on June 9, 2018, Mr. Bowers had already resigned by then. (Grigsby’s depo., p. 57).

       8.         Grigsby alleges the April 2018 Charge, which was satisfactorily resolved, led to

retaliatory and discriminatory actions by the District, specifically through David Thomas.

       Response: Admit. However, not just limited to David Thomas.

       9.         In May 2018, the District informed Grigsby it planned to non-renew three positions

above Grigsby’s position of Administrative Sergeant as part of a restructuring of the security

department, to be effective June 31, 2018, the end of the District’s contract year. Those three

positions were two “coordinators” and a “director,” to be replaced with two positions titled

“Facilitators.”

       Response: Admit.

       10.        Grigsby applied for the newly titled facilitator position on June 5, 2018.

       Response: Deny. Ms. Grigsby actually applied for the facilitator’s position in May 2018.

(Grigsby’s depo., p. 59).

       11.        Grigsby was attempting to get “one arm duty” clearance for her current position at

the District, as she was still on modified duty from her on-the-job injury.

       Response: Deny. Ms. Grigsby requested light duty and for reasonable accommodations

due to her right arm and shoulder injury. Melody Tipton stated that the PCSSD had accommodated

employees in the past, and was wondering why there had been a change in practice. (District’s

Exhibit 9, Doc. #26-9).           The PCSSD was refusing to allow Ms. Grigsby a reasonable

accommodation as stated by Bennie Bowers in his email to Melody Tipton dated June 8, 2017.

(District’s Exhibit 9, Doc. # 26-9).




                                                    3
             Case 4:19-cv-00778-LPR Document 32 Filed 04/30/21 Page 4 of 6




       12.       In August 2018, the District hired one facilitator, Dave Thomas, as part of the

security department restructuring, as Thomas had held one of the department’s senior positions

which was non-renewed.

       Response: Admit.

       13.       Dave Thomas held the Coordinator position.

       Response: Admit.

       14.       Prior to applying for the Facilitator position, Grigsby and Thomas held different

positions.

       Response: Admit.

       15.       Thomas accepting the position of Facilitator resulted in roughly $20,000.00

reduction in salary.

       Response: Admit.

       16.       In the Interview Process, Grigsby scored as the third highest ranked candidate

among all interviewees.

       Response: Deny. Although the score indicates third place scoring, the judging criteria

were subjective in nature. The subjective criteria used to rate the candidates are as follows:

       a)        Ability to Implement Job Description;

       b)        Ability to work with People;

       c)        Personal Characteristics


 Rater                     David Thomas              Wanda Grigsby
 Loria Bryant              24                        23
 Robert Currillo           22                        22
 Cynthia D’Abadie          22                        21
 Curtis Johnson            24                        18



                                                 4
          Case 4:19-cv-00778-LPR Document 32 Filed 04/30/21 Page 5 of 6




Defendant’s Exhibit 17, Doc. # 26-17. See also Defendant’s Exhibit 13, Doc. # 26-13.

       Director Curtis Johnson awarded the lowest score to Ms. Grigsby between herself and Mr.

Thomas. Despite the fact that Mr. Johnson noted that Mr. Thomas “struggle[d] with Act 393,”

Johnson still awarded Mr. Thomas a perfect score of 24. (Defendant’s Exhibit 17, Doc. # 26-17,

p. 3). Ms. Bryant and Ms. D’Abadie were of the opinion that only one point separated Thomas

and Grigsby, with Currillo believing that both candidates were equal. Mr. Johnson rated Ms.

Grigsby six (6) points below that of Mr. Thomas, which raises a question of a possible bias against

Ms. Grigsby.

       17.     Thomas scored 92 and Grigsby scored 84.

       Response: Deny. See response to Statement No. 16.

       18.     Defendant has denied all claims brought against it by Plaintiff or that they violated

any applicable law.

       Response: Admit that the defendant has made such a denial, but deny that the denial is

based on the facts and law.

       19.     Defendant asserts that Plaintiff was not discriminated against for any reason in

violation of applicable law, nor did Defendant violate any rights or duties owed to Plaintiff.

       Response:      Deny.    Although the defendant makes these assertions, the evidence

demonstrate otherwise as spelled out in the plaintiff’s supporting brief.


                                                      Respectfully submitted,

                                                      Austin Porter Jr., No. 86145
                                                      PORTER LAW FIRM
                                                      323 Center Street, Suite 1035
                                                      Little Rock, Arkansas 72201
                                                      Telephone: 501-244-8200
                                                      Facsimile: 501-372-5567
                                                      Email: Aporte5640@aol.com
                                                 5
         Case 4:19-cv-00778-LPR Document 32 Filed 04/30/21 Page 6 of 6




                                 CERTIFICATE OF SERVICE

        I, Austin Porter Jr., do hereby certify that a copy of the foregoing pleading was
electronically filed with the Clerk of the United States District Court for the Eastern District of
Arkansas-Western Division, on this 30th day of April 2021, using the CM/ECF system, which is
designed to send notification of such filing to the following:

       Jay Bequette
       W. Cody Kees
       T. “Teddy” Stewart
       BEQUETTE, BILLINGS & KEES, P.A.
       425 W. Capitol Avenue, Suite 3200
       Little Rock, Arkansas 72201

       jbequette@bbpalaw.com
       ckees@bbalaw.com
       tstewart@bbpallaw.com
                                                     Austin Porter Jr.




                                                6
